DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 23, 2021 was received. Claims 1, 4-6 and 15-17 were amended. Claims 9-13 and 20 were canceled. Claims 21-22 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued May 26, 2021. 

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (WO2017110765A1, using the US Patent Application Publication of the co-pending application US20190003069 as English translation) on claims 1-2, 6, 8, 17 and 19 are withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Akira (JPH0296729U, using the machine translation provide by the Applicant on 5/4/2020) on claims 1-2, 4, 6, 8, 15, 17 and 19 are withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Yamamoto (WO2017110765A1, using the US Patent Application Publication of the co-pending application US20190003069 as English translation) as applied to claims 1-2, 6, 8, 17 and 19, on claims 7 and 18 are withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Yamamoto (WO2017110765A1, using the US Patent Application Publication of the co-pending application US20190003069 as English translation) as applied to claims 1-2, 6-8 and 17-19, and further in view of Konopka (US20180105945) on claims 3 and 14 are withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Yamamoto (WO2017110765A1, using the US Patent Application Publication of the co-pending application US20190003069 as English translation) as applied to claims 1-2, 6-8 and 17-19, and further in view of Kim (US20180178461) on claims 5 and 16 are withdrawn, because the claims have been amended
The claim rejections under 35 U.S.C. 103 as being unpatentable over Akira (JPH0296729U, using the machine translation provide by the Applicant on 5/4/2020).as applied to claims 1-2, 4, 6, 8, 15, 17 and 19, on claims 7 and 18 are withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Akira (JPH0296729U, using the machine translation provide by the Applicant on 5/4/2020).as applied to claims 1-2, 4, 6- 8, 15 and 17-19, on claims 3 and 14 are withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Akira (JPH0296729U, using the machine translation provide by the Applicant on 5/4/2020).as applied to claims 1-2, 4, 6- 8, 15 and 17-19, and further in view of Kim (US20180178461) on claims 5 and 16 are withdrawn, because the claims have been amended.
REASONS FOR ALLOWANCE
Claims 1-8, 14-19 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Yamamoto (WO2017110765A1) or Akira (JPH0296729U), do not teach or disclose a plating method perfumed on a plating target using a plating solution and a bubble ejection member as recited in claim 1. Specifically, Yamamoto and Akira do not teach to apply a voltage between the electrode and a counter electrode to eject the bubble and the counter electrode is a member different from the plating target and placed at a location other than the air gap of the bubble ejection member in the context of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717